DETAILED ACTION
This non-final Office action is responsive to the application filed February 11th, 2021. Claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 objected to because of the following informalities:  the claim recites, "wherein the information processing device is a server connected via a network to a mobile communication terminal carried by the user", which is a typographical error that should read, "wherein the information processing device is a mobile communication terminal connected to a server via a network".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 recites the following, “a payment position acquisition unit that acquires, from the store, payment position information that indicates the payment position at time of the payment.” It is unclear to the Examiner how the payment position acquisition unit acquires payment position information from the store. Per the provided specification, paragraph 0033 recites, “For example, the communication unit 100 receives the sensing start signal from the wireless communication device 43 and outputs it to a sensor control unit 132. For example, the communication unit 100 also functions as a payment position acquisition unit that acquires, from the store 40, payment position information indicating the payment position where the user U pays.” The present claims do not recite the communication unit which receives the sensing signal from the sensing control unit. Therefore, it is unclear how the store collects payment position information. 
Dependent claim 4 recites the following, “the store information, the register information, and the payment time are acquired from a captured image of a receipt received by the user at the time of payment.” It is unclear to the Examiner where the user 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites, “A program that allows a computer to function”. The program recited is described in MPEP 2106.03(I) as “a non-limiting example of a claim that is not directed to any of the statutory categories including: Products that do not have a physical or tangible form, such as information (often computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” Continuing on, MPEP 2106.03 recites the following, “a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.” 

Regarding Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (device), 16 (method), and dependent claims 2-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a device (i.e. a machine) and claim 16 is directed to a method (i.e. a process).
Step 2A Prong 1: The independent claims are directed toward computes, starting from a payment position where a user entering a store pays, a movement path of the user in the store retrospectively according to time-series sensing data about the user obtained before the payment (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining a movement path of a user through a store prior to paying, which is commercial interactions in the form of sales activities or behaviors. The Applicant’s claimed limitations are determining a movement path of a user through a store prior to paying, which is directed towards the abstract idea of Organizing Human Activity.
In addition, dependent claims 2-15 further narrow the abstract idea and are directed to further defining the payment position information, the estimation of movement state of the user, the disclosure of personal information of the user, the sensing data collected by the system, and the reward distribution to the user. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions in the form of sales activities or behaviors. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrospectively according to time-series sensing data about the user obtained 
In addition, dependent claims 2-15 further narrow the abstract idea and dependent claims 2, 4, 7, 10, and 12 additionally recite “acquires, from the store, payment position information that indicates the payment position at time of the payment”, “the store information, the register information, and the payment time are acquired from a captured image of a receipt received by the user at the time of payment”, “discloses, to the store, personal information of the user comprising the movement path”, “collecting the sensing data when the user enters the store”, and “displays a reward given to the user when the personal information is disclosed to the store” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “payment position acquisition unit”, “information 
The claimed “An information processing device comprising a path computation unit; a payment position acquisition unit; a payment position estimation unit; an information disclosure unit; a mobile communication terminal; a sensor; a sensor control unit; a reward display unit; a server connected via a network to a mobile communication terminal” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 16; and 
In addition, claims 2-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 7, 10, and 12 additionally recite “acquires, from the store, payment position information that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara (U.S 2015/0363798 A1).
Claims 1, 16, and 17
Regarding Claim 1, Aihara discloses the following:
An information processing device comprising [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server] 
a path computation unit that computes, starting from a payment position where a user entering a store pays, a movement path of the user in the store retrospectively according to time-series sensing data about the user obtained before the payment [see at least Paragraph 0101 for reference to the previous path information on travel of the target customer in the store or across the stores being tracked by the apparatus that can track the position of the customer; Paragraph 0145 for 

Claims 16 and 17 are rejected for substantially the same reasons above.
Claim 2
Regarding Claim 2, Aihara discloses the following:
a payment position acquisition unit that acquires, from the store, payment position information that indicates the payment position at time of the payment [see at least Paragraph 0103 for reference to the computer system acquiring the position information on the target customer and the time when the target customer is at each position; Paragraph 0105 for reference to the target customer owns the apparatus associated with the target customer and the apparatus acquires position information from a position information transmitting device provided across the store via the POS terminal when payment for the article is supplied; Paragraph 0266 for reference to the information acquisition unit acquiring the position information on the target customer and the time when the target customer is at 
the path computation unit computes the movement path, starting from the payment position indicated by the payment position information acquired by the payment position acquisition unit from the store [see at least Paragraph 0101 for reference to the computer system reading from the storage device of previous path information at least one of previous path information on actual or estimated travel of one or more customers (a target customer or a customer different from the target customer, or combi nation thereof; also applicable in the following) in the store; Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0267 for reference to the path information reading unit reads at least one piece of bath information from between (b-1) previous path information in the store or across the stores where one or more customers traveled or previous path information on estimated travel thereof, and (b-2) previous path information in the store or across the stores where the target customer traveled or previous path information on estimated travel thereof; Figure 8 and related text regarding item 214 ‘Previous path information’ and item 812 ‘Path Information Reading Unit’] 
Claim 3
Regarding Claim 3, Aihara discloses the following:
a payment position estimation unit that estimates the payment position from the time-series sensing data according to payment time when the payment is made and at least either of store information that indicates a store entered by the user or register information that indicates a register where the payment is made [see at least Paragraph 0102 for reference to the computer system estimating a traffic line of the target customer in the store or across the stores according to a tendency acquired from the previous path information; Paragraph 0105 for reference to the computer system estimating the purchase order of articles on the basis of the position information and the time when the target customer is at each position; Figure 4C and related text regarding the estimation of a traffic line in consideration of path information on previous travel of a customer in the case of multiple traffic lines; Figure 6 and related text regarding item 604 ‘Estimate purchase order, and position, and time information on target customer by comparing target customers apparatus position information and POS information with layout information’] 
the path computation unit computes the movement path starting from the payment position estimated by the payment position estimation unit [see at least Paragraph 0101 for reference to the computer system reading from the storage device of previous path information at least one of previous path information on actual or estimated travel of one or more customers (a target customer or a customer different from the target customer, or combi nation thereof; also applicable in the following) in the store; Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0267 for reference to the path information reading unit reads at least one piece of bath information from between (b-1) 
Claim 4
Regarding Claim 4, Aihara discloses the following:
the store information, the register information, and the payment time are acquired from a captured image of a receipt received by the user at the time of payment [see at least Paragraph 0097 for reference to the apparatus associated with the target customer including a means for allowing the bar code to be read or a means for allowing the article to be imaged e.g., a camera; Paragraph 0098 for reference to the checkout process the POS terminal acquiring POS information, I.e., identification information on the purchased article, and the purchase time of the identification information on the purchased item (i.e., the time when the payment for the article is Supplied using the POS terminal or the automatic checkout machine); Paragraph 0130 for reference to the apparatus receiving ID and optionally displaying a shopping completion message or a receipt on the screen which can include a payment ID during payment for the article, a receipt ID, or a number ID for reception of the article as well as a record of completion of payment and time information] 
Claim 5
Regarding Claim 5, Aihara discloses the following:
the payment position estimation unit estimates a movement state of the user from the time-series sensing data even if at least any one of the store information, the register information, or the payment time is not acquired [see at least Paragraph 0146 for reference to the computer system estimating the traffic line by estimating the average speed of the customers; Paragraph 0147 for reference to the computer system using the an average travel speed acquired from previous path information that the target customer traveled in the store; Paragraph 0148 for reference to the computer system defining as a coefficient of the travel speed whether a purchase is made or not at the retail space]
estimates that the payment position is the position of the user when the movement state of the user is in a specific state [see at least Paragraph 0148 for reference to the computer system defining as a coefficient of the travel speed, whether a purchase is made or not at the retail space on each retail space (path) to be passed because it is assumed that if the amount of money the customer spends is large, the staying time at the retail space increases] 
Claim 6
Regarding Claim 6, Aihara discloses the following:
an information disclosure unit that discloses, to the store, personal information of the user comprising the movement path [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus acquiring the position information or position information ID and transmitting the acquired position information or position 
Claim 7
Regarding Claim 7, Aihara discloses the following:
the information disclosure unit discloses the personal information to the store if the user allows the disclosure of the personal information to the store [see at least Paragraph 0114 for reference to the apparatus displaying a menu for registering a personal profile (preferences); Paragraph 0135 for reference to the user registering the personal profile; Paragraph 0136 for reference to the first apparatus registers personal settings in the storing device of the computer system]
Claim 8
Regarding Claim 8, Aihara discloses the following:
the sensing data comprises at least any one of acceleration data, angular velocity data, geomagnetism data, atmosphere data, or wireless communication data [see at least Paragraph 0111 for reference to the first apparatus including means that can read the identification number of an article for instance means that can reach a near field type wireless communication (NFC); Paragraph 0146 for reference to the computer system estimating the traffic line following the average speed method; Paragraph 0147 for reference to the computer system connecting multiple 
Claim 9
Regarding Claim 9, Aihara discloses the following:
the information processing device is a mobile communication terminal carried by the user [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server] 
the sensing data is collected by a sensor installed in the mobile communication terminal [see at least Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer]
Claim 10
Regarding Claim 10, Aihara discloses the following:
a sensor control unit that automatically starts collecting the sensing data when the user enters the store [see at least Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0147 for reference to the estimation process 
Claim 11
Regarding Claim 11, Aihara discloses the following:
receiving a sensing start signal generated by a wireless communication device installed near an entrance of the store triggers the sensor control unit to start collecting the sensing data [see at least Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0147 for reference to the estimation process estimates the path of customers from the entrance to the exit of the store; Paragraph 0247 for reference to a sensor being attached to the entrance/exit to determine when the target customer enters the store]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (U.S 2015/0363798 A1) in view of Roberts (U.S 2005/0209921 A1).

While Aihara discloses the limitations above, it does not disclose a reward display unit that displays a reward given to the user when the personal information is disclosed to the store.
Regarding Claim 12, Roberts discloses the following:
a reward display unit that displays a reward given to the user when the personal information is disclosed to the store [see at least Paragraph 0064 for reference to the electronic incentive data being provided by the coupon distributor by electronic transmission; Paragraph 0064 for reference to the coupon distributor utilizing the user-specific data and coupon redemption data in compiling subsequent coupon packages targeted at specific at certain user categories, including users located within a certain predetermined geographic area or within a predetermined proximity range of a retail center; Figure 8 & 12 and related text regarding item 16 ‘Coupon Distributor’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination of Roberts. Doing so would provide coupons which are customized to a specific class of consumers, such as consumers in a specified geographic location, consumers in a specified proximity to a retail center or consumers with certain common demographic or lifestyle information, including coupons which are capable of being associated with the specific consumers entitled to use the customized coupons, as stated by Roberts (Paragraph 0021).

While the combination of Aihara and Roberts discloses the limitations above, Aihara does not disclose the reward is determined according to a reward return rate preset by the store depending on a type of the personal information.
Regarding Claim 13, Roberts discloses the following:
the reward is determined according to a reward return rate preset by the store depending on a type of the personal information [see at least Paragraph 0103 for reference to the information collected by the coupon distributor from the online service provider regarding the coupon data selected by the user, the coupon data printed by the user, and the requested demographic information stored in the database; Paragraph 0105 for reference to coupon packages being customized according to marketing analysis relating to user location data and redemption data for users within specified locations and specified proximity ranges to retail centers, in which redemption data indicates a 60% coupon redemption rate for users located within a 1 to 2 mile radius of a retail center and a 5% redemption rate for users located within a 2.1 to 3 mile radius of the retail center] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination based on return rate of Roberts. Doing so would provide coupons or promotions which are customized according to user-specific information, such as user demographic data, including, for example, location data, proximity data, competitor data, time data and/or date data, as stated by Roberts (Paragraph 0009). 

While the combination of Aihara and Roberts discloses the limitations above, Aihara does not disclose the reward is given to the user when information about a movement of the user in the store is disclosed to the store even if the personal information does not include the movement path because the user does not make the payment.
Regarding Claim 14, Roberts discloses the following:
the reward is given to the user when information about a movement of the user in the store is disclosed to the store even if the personal information does not include the movement path because the user does not make the payment [see at least Paragraph 0129 for reference to a user operating a remote user computer accessing the online service provider and being prompted to provide user location data in which user location data is received and stored by the coupon distributor; Paragraph 0129 for reference to user location data being associated with a retail center and with a predetermined proximity range for the retail center; Paragraph 0134 for reference to each user being associated with incentive data intended for that user based on the user’s location, and particularly the user’s location in reference to a specific retail center] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination of Roberts. Doing so would provide coupons which are customized to a specific class of consumers, such as consumers in a specified geographic location, consumers in a specified proximity to a retail center or consumers with certain common demographic or lifestyle information, including coupons which are capable of being associated with the specific consumers entitled to use the customized coupons, as stated by Roberts (Paragraph 0021).

Regarding Claim 15, Aihara discloses the following:
the information processing device is a server connected via a network to a mobile communication terminal carried by the user [see at least Paragraph 0075 for reference to the computer system including computers connected to each other via a network; Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server] 
While Aihara discloses the limitations above, it does not disclose further comprises a reward determination unit that determines a reward given to the user when the personal information is disclosed to the store.
However, Roberts discloses the following:
further comprises a reward determination unit that determines a reward given to the user when the personal information is disclosed to the store [see at least Paragraph 0064 for reference to the electronic incentive data being provided by the coupon distributor by electronic transmission; Paragraph 0064 for reference to the coupon distributor utilizing the user-specific data and coupon redemption data in compiling subsequent coupon packages targeted at specific at certain user categories, including users located within a certain predetermined geographic area or within a predetermined proximity range of a retail center; Figure 8 & 12 and related text regarding item 16 ‘Coupon Distributor’]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683